Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 1 of 16




                                                                                                Applicants
                                                                                  Velvel (Devin) Freedman
                                                                                                 First VDF1
                                                                                       11 November 2019

     IN THE HIGH COURT OF JUSTICE                                                            Claim No.: [⚫]
     BUSINESS AND PROPERTY COURTS OF ENGLAND AND WALES
     COMMERCIAL COURT (QBD)
     BETWEEN:
                   IRA KLEIMAN, as the personal representative of the Estate of David
                                                                                                 Applicants
                            Kleiman, and W&K Info Defense Research, LLC

                                                    -and-
                                                                                               Respondent
                                              RAMONA WATTS




                       FIRST WITNESS STATEMENT OF VELVEL (DEVIN) FREEDMAN




    I, Velvel (Devin) Freedman, of Roche Freedman LLP, 200 South Biscayne Boulevard, Suite 5500, Miami,
    Florida 33131, United States of America WILL SAY as follows:

    1.      INTRODUCTION

    1.1     I am a Partner of Roche Freedman LLP, which acts for Ira Kleiman, as the personal
            representative of the Estate of David Kleiman, and for W&K Info Defense Research, LLC (the
            "Applicants"), who are the plaintiffs in litigation in the United States District Court Southern
            District of Florida (the "SDF Court") against Dr Craig Wright (the “Defendant”) as defendant
            (Case No.: 9:18-cv-80176-BB) (the “SDF Proceedings”).

    1.2     In the SDF Proceedings, the Applicants allege that the Defendant has unlawfully withheld
            Bitcoins and intellectual property assets rightfully belonging to the Applicants. I am the
            attorney with knowledge of the conduct of the SDF Proceedings on behalf of the Applicants
            and am duly authorised to make this witness statement on their behalf.

    1.3     Save where otherwise stated, the facts and matters contained in this witness statement are
            based upon information provided to me by the Applicants and are true to the best of my
            knowledge and belief. Nothing in this witness statement is intended to constitute any waiver
            of privilege.

    1.4     There is now shown to me marked "VDF1" a bundle of copy documents to which I refer in this
            statement by page numbers in square brackets.




                                                      -1-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 2 of 16




    2.     APPLICATION

    2.1    This Application (the “Application”) is made pursuant to s.1 of the Evidence (Proceedings in
           Other Jurisdictions) Act 1975 (the "1975 Act") and Part 34 of the Civil Procedure Rules (the
           "CPR") in pursuance of a request issued by the SDF Court by way of a sealed Letter of Request
           dated 22 July 2019 (the “Letter of Request”) [VDF1/1-16], for an order that Ms. Ramona
           Watts:

           (a)     Be examined by way of deposition in a manner consistent with the US Federal Rules
                   of Civil Procedure before an examiner of the Court to be appointed pursuant to CPR
                   34.18(1)(b), at the offices of Boies Schiller Flexner (UK) LLP, 5 New Street Square,
                   London EC4A 3BF (the "Watts Deposition"); and

           (b)     Produce certain categories of documents (described more fully at paragraphs 4.4 to
                   4.8 below, pursuant to s. 2(2)(b) of the 1975 Act (the "Watts Documents") (together,
                   the “Watts Evidence”).

    2.2    I believe that the Hon. Bruce E. Reinhart, United States Magistrate Judge has fully considered
           the matters in dispute and the requests as set out in the Letter of Request and considers the
           evidence sought to be relevant to the proceedings. As Judge Reinhart noted in the first page
           of the Letter of Request: “The Court has presided over this matter since February 2018 and
           has carefully reviewed the categories of evidence listed below and considers the evidence
           sought is directly relevant to the issues in dispute and is not discovery within the meaning of
           Article 23 of the Hague Evidence Convention, that is, discovery 'for the purpose of obtaining
           pre-trial discovery of documents as known in Common Law countries.'" [VDF1/1]

    2.3    In this Witness Statement, I set out the following:

           (a)     A short background to the SDF Proceedings for which the Watts Evidence is required
                   to be taken (paragraphs 3.1 to 3.4);

           (b)     The expected contents and nature of the Watts Evidence and how it will be relevant
                   for trial in the SDF Proceedings (paragraphs 4.1 to 4.13);

           (c)     Why an order to take the Watts Evidence would be proportionate in respect of the
                   Court’s overriding objective (paragraphs 5.1);

           (d)     Why the relevant US rules on spousal privilege are not applicable (paragraphs 6.1 to
                   6.10); and

           (e)     An explanation of the relevant US federal rules relating to evidence in federal civil
                   actions, and why the Watts Deposition would be permitted as evidence at trial under
                   those rules (paragraphs 7.1 to 7.16).

    3.     BACKGROUND TO THE SDF PROCEEDINGS

    3.1    By a Complaint in the SDF Proceedings dated 14 February 2018 (the “Complaint” [VDF1/17-
           54], and by an amended Complaint dated 14 May 2018 (the “Amended Complaint”)
           [VDF1/55-107], and a second amended Complaint dated 14 January 2019 (the "Second
           Amended Complaint") [VDF1/108-156], the Applicants commenced an action for damages
           and other equitable relief in the SDF Court against Dr Wright.




                                                    -2-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 3 of 16




    3.2    The Applicants allege that Dr Wright has unlawfully taken bitcoins and intellectual property
           assets rightfully belonging to the Applicants, and claim that his actions amount to conversion,
           unjust enrichment, breach of fiduciary duty, breach of partnership duties of loyalty and care,
           and fraud. As at the date of filing the Second Amended Complaint, the value of these assets
           exceeded $11.4 billion; at their highest potential value, they could be worth more than $27
           billion (before punitive or treble damages, which may be available in the SDF Court).

    3.3    The full details of the claims set forth in the SDF Proceedings are set out in the Second
           Amended Complaint. In brief:

           (a)     The concept and technology behind Bitcoin was first published in October 2008 when
                   its pseudonymous creator, Satoshi Nakamoto, sent a protocol to a mailing list of
                   cryptography enthusiasts. The Defendant has alleged that he is Satoshi Nakamoto
                   [VDF1/140-141].

           (b)     Mr David Kleiman and the Defendant were friends and business partners. Together,
                   they developed the Bitcoin technology, and between 2009 and 2013 mined a large
                   amount of Bitcoin for their joint benefit [VDF1/111, 120, 121-127, 256-265].

           (c)     Mr David Kleiman died on 26 April 2013 [VDF1/111]. At that point, the Bitcoin mined
                   by the Defendant and Mr Kleiman was not worth as much as it is today.

           (d)     The Defendant then took possession and control of the Bitcoins and bitcoin-related
                   intellectual property which rightfully belonged to the Applicants. [VDF1/111] He did
                   so through various means, including by forging a series of contracts that purported
                   to transfer all the bitcoins and intellectual property assets to the Defendant and/or
                   companies controlled by him. [VDF1/111, 131]

           (e)     In May 2014, the Defendant disclosed to Mr Ira Kleiman that he had partnered with
                   Mr David Kleiman to create Bitcoin, to mine Bitcoin, and to create valuable
                   intellectual property, but claimed that Mr David Kleiman had signed all these
                   property rights away in exchange for a non-controlling share of a non-operational
                   Australian company [VDF1/111-112, 120, 157-160]. The Second Amended Complaint
                   alleges that the Defendant knew this to be untrue. [VDF1/112]

           (f)     From at least 2014, the Defendant’s companies and business activities were subject
                   to an investigation by the Australian tax Office (“ATO”), culminating in a raid on the
                   Defendant’s premises in December 2015 [VDF1/161, 195]. During the investigation,
                   the defendant and/or his agents provided information to the ATO about his
                   collaboration with Mr David Kleiman. [VDF1/195]

           (g)     In June 2015, the Respondent and the Defendant entered into a business deal
                   whereby the Defendant and companies controlled by him would transfer to the
                   respondent and companies controlled by him the “life rights” of Satoshi Nakamoto
                   and various Bitcoin-related intellectual property which the Applicants allege were
                   jointly owned by the Defendant and themselves. [VDF1/171, 256-265]

           (h)     In May 2016, the defendant publicly revealed himself and Mr David Kleiman as the
                   creators of Bitcoin. [VDF1/118]




                                                    -3-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 4 of 16




           (i)     In June 2016, author Andrew O’Hagan published a book-length article entitled The
                   Satoshi Affair discussing, inter alia, many of the events noted above. [VDF1/161-255]

           (j)     To date, the Defendant has not returned any of the mined bitcoins or intellectual
                   property rights belonging to the Applicants. [VDF1/112]

    3.4    The pleadings in the SDF Proceedings have closed, and trial has been set for March 2020. The
           current deadline for disclosure (known as “discovery” in the United States) is set for 3 January
           2020. The Applicants have not made this Application before now because until recently the
           parties were engaged in good faith settlement discussions and had reached a non-binding
           settlement in principle [VDF1/266-268, 269-271], for which reason the SDF Court had
           partially granted the parties’ joint requests for extensions of time. [VDF1/272-273, 274-275].
           On 30 October 2019, the Applicants were informed that the Defendant could not finance the
           settlement [VDF1/499], and the parties have returned to active litigation. The Applicants
           therefore request that this Application be granted as a matter of urgency.

    4.     EXPECTED CONTENTS AND NATURE OF THE WATTS EVIDENCE

    4.1    Ramona Watts is the Defendant’s second wife and has been involved in his companies since
           at least 2013 [VDF1/281, 293-294]. She was involved in business dealings with the Defendant,
           Mr MacGregor and Mr Matthews which involved the sale of Satoshi Nakamoto’s “life rights”
           and intellectual property that the Defendant was working on [VDF1/300, 177, 249, 254]. She
           had close knowledge of the investigation by the ATO into the Defendant’s affairs, and which
           led to the Defendant and Ms Watts fleeing Australia for London. [VDF1/302-306] She is also
           involved in the “Tulip Trusts”, which the Defendant alleges were created to hold Bitcoins that
           the Applicants allege belong, at least in part, to them [VDF1/283, 131]: she purportedly
           exercises the power of a trustee of Tulip Trust 1 and is involved in the operations of
           Panopticrypt Pty Ltd [VDF1/283, 308-309], one of the beneficiaries of Tulip Trust 2
           [VDF1/283, 310], and acts for Panopticrypt as the purported Appointor of at least one of the
           Tulip Trusts [VDF1/283].

    4.2    In those roles, Ms Watts is and has been privy to information since at least 2013 relating to
           the creation of Bitcoin by the Defendant and Mr David Kleiman [VDF1/281-282].

    4.3    It is clear that Ms Watts has extensive knowledge of the purpose and history of the
           Defendant’s relationship with Mr David Kleiman, Satoshi Nakamoto, the creation of Bitcoin,
           the mining of Bitcoin prior to 2014, and the Tulip Trusts. Ms. Watts therefore has knowledge
           and documents that will be useful to the Applicants at trial for two main purposes.

           (a)     First, the knowledge and documents will enable the SDF Court to understand better
                   the relationship between the defendant and Mr David Kleiman, what arrangements
                   were made about the ownership of the bitcoins and intellectual property, the nature
                   of the intellectual property, and the existence or non-existence of the alleged Trusts.

           (b)     Second, the knowledge and documents will enable the SDF Court to check the
                   veracity of the Defendant’s statements, including in previously delivered depositions
                   [VDF1/295-301, 396-400] and may be used to impeach him.




                                                     -4-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 5 of 16




    Documentary Evidence

    4.4    The Applicants seek the production of certain documents or limited categories of documents,
           all of which fall within the scope of the Letter of Request [VDF1/1-16]. The Applicants expect
           these documents to be used in trial, as they are likely to be highly probative of numerous
           elements of the Second Amended Complaint.

    4.5    The Letter of Request seeks categories of documents rather than identifying individual
           documents. As a matter of US federal law, this is standard and permissible. By issuing the
           Letter of Request, the SDF Court has shown that it considers the categories in the Letter of
           Request to be relevant, appropriate, and proportionate to the matter. I also understand that
           requests for documents from the English courts in aid of foreign proceedings, whether set
           out as single documents or categories, should be as specific as possible. In certain instances,
           therefore, the Applicants propose alternative, narrower categories than those articulated in
           the Letter of Request.

    4.6    I set out here the categories described in the Letter of Request [VDF1/6], explain why each
           category of documents is relevant, and where appropriate propose alternative, narrower
           categories.

    4.7    I understand that the English High Court case of Atlantica Holdings, Inc et al v Sovereign
           Wealth Fund et al [2019] EWHC 319 (QB) states at paragraph 80 that “[i]f an examination of
           the terms of the [Letter of Request] and any other relevant material shows that the matter
           has been considered on the merits by the requesting court, and the topics found by it to be
           relevant, then the English Court should respect that determination because the requesting
           court is in the best position to judge relevance”. As noted above at paragraph 2.2, Judge
           Reinhart, who has extensive knowledge of the SDF Proceedings, considered the evidence
           requested and determined that the evidence sought is directly relevant to the issues in
           dispute.1 Given that, I consider this Court should respect Judge Reinhart’s determination and
           grant this Application. Nonetheless, in order to help the Court consider the Application, I set
           out in detail why the requested categories (and later, the subjects for questioning in
           deposition) are relevant.

    4.8    The topics are as follows:

           (a)         All documents and communication between Ms Watts and Mr David Kleiman.

                       (i)          The Applicants no longer seek documents in this category.

           (b)         All documents and communications between the Defendant and Ms Watts that
                       predate her marriage to the Defendant and relate to W&K Info Defense Research, Mr
                       David Kleiman, Satoshi Nakamoto, or the Tulip Trusts.


    1      Cf. Atlantica Holdings, Inc et al v Sovereign Wealth Fund et al [2019] EWHC 319 (QB) at paragraphs 99-100 (“These paragraphs
           are an explicit statement that Judge Furman considered the topics and found them to be relevant. I completely reject the
           suggestion that I should infer he merely rubber-stamped the Plaintiffs' application without applying his mind to the merits. Ms
           Fatima at one point in her submissions said that there was 'no evidence' that the judge had considered relevance. The short
           answer is that there did not need to be. The LORs are, as I have said, written by the judge in the first person and they contain his
           reasoning and conclusions that the topics are relevant. Nothing more is required, any more than it would be if this Court were to
           issue an LOR to Judge Furman setting out a list of topics said to be relevant to litigation here. In conclusion, I am entirely satisfied
           that the issue of relevance was considered on the merits by Judge Furman and the topics found by him to be relevant, and thus
           that as a matter of comity I must respect that determination because he was in the best position to judge relevance.”)




                                                                      -5-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 6 of 16




           (c)        All documents and communications, dated prior to 14 February 2018, between Ms
                      Watts and either (i) Mr Robert MacGregor, (ii) Mr Stefan Matthews, (iii) Mr Calvin
                      Ayre, (iv) or their agents that relate to W&K Info Defense Research, Mr David
                      Kleiman, Satoshi Nakamoto, or the Tulip Trusts.

           (d)        All documents and communications, dated prior to 14 February 2018, between Ms
                      Watts and Mr Andrew O’Hagan that relate to W&K Info Defense Research, Mr David
                      Kleiman, Satoshi Nakamoto, or the Tulip Trusts. 2

                      (i)        These categories can be considered together as they concern the same
                                 topics.

                      (ii)       The reason that only pre-marriage communications with the Defendant are
                                 requested is in order not to intrude on the spousal communications privilege
                                 recognised in Florida. This is described further beneath at paragraphs 6.1-
                                 6.6.

                      (iii)      As noted, these documents and communications will enable the SDF Court
                                 to understand better how Bitcoins were mined and intellectual property
                                 created by the Defendant and Mr David Kleiman, the relationship between
                                 the Defendant and Mr David Kleiman, what arrangements were made about
                                 the ownership of the bitcoins, and the nature and existence of the Trusts.
                                 They may also be used to impeach the Defendant’s evidence.

                      (iv)       Alternatively, if the Court determines that the topic of Satoshi Nakamoto
                                 may be too broad, the Court may require that the topics be further limited
                                 as follows: “All documents and communications … that relate to W&K Info
                                 Defense Research, Mr David Kleiman, Satoshi Nakamoto (insofar as they
                                 relate to the creation of Bitcoin, development of intellectual property or Mr
                                 David Kleiman) or the Tulip Trusts.”

                      (v)        I consider that documents in the above categories are expected to be in Ms
                                 Watts’s possession.

                                 (A)         First, Ms Watts has corresponded by email with each of the
                                             correspondents named. See, for example [VDF1/311-313, 314, 315,
                                             254].3

                                 (B)         Second, she will have evidence relating to each of the named topics
                                             for the following reasons:

                                             (aa)       W&K Info Defense Research, Mr David Kleiman, Satoshi
                                                        Nakamoto: Ms Watts was involved in written discussions
                                                        about disclosing Satoshi’s identity and selling Satoshi’s life
                                                        rights and the intellectual property, which would have
                                                        included information about the topics listed above; for
                                                        example, she was forwarded emails discussing Mr David


    2
           The Applicants are seeking a separate order from the court under CPR 34 to acquire evidence from Mr O’Hagan.
    3      The address c@wyno.ca is the email address of Calvin Ayre. [VDF1/352-358, 359-360].




                                                                -6-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 7 of 16




                                                           Kleiman’s role in minting the first bitcoins. [VDF1/345,
                                                           346-348, 349, 350-351].

                                               (bb)        The Tulip Trusts: Ms Watts was noted as exercising the
                                                           powers of trustee, beneficiary and/or appointor in various
                                                           trust documents produced to the Applicants by Dr Wright,
                                                           so would be expected to have documentation about them
                                                           [VDF1/283, 310].

                       (vi)        The Respondent may consider that she does not need to produce certain
                                   communications with the Defendant because the Defendant has disclosure
                                   obligations in the SDF Proceedings which would include producing relevant
                                   emails between himself and the Respondent (and he has in fact produced
                                   some emails). Nonetheless, we do not consider this request will duplicate
                                   what the Applicants already have received in discovery, for the following
                                   reasons.

                                   (A)         First, the Defendant has not always conducted himself honestly in
                                               the SDF Proceedings, including in regard to documents. The
                                               Applicants therefore consider it likely that he has not honestly and
                                               diligently observed his disclosure obligations. I understand this is a
                                               serious allegation to make, but it is supported by the evidence,
                                               including findings of both a US Magistrate Judge and a District
                                               Judge.

                                   (B)         In March 2019, after the Defendant moved to dismiss the case4
                                               based on new allegations as to who the members of the W&K
                                               Applicant were,5 United States District Judge Beth Bloom denied
                                               the Defendant’s motion, stating the following: “Indeed, the Court
                                               notes that the defendant has made several conflicting statements
                                               regarding even his own ownership of W&K.… Unfortunately, the
                                               record is replete with instances in which the defendant has
                                               proffered conflicting sworn testimony before this Court. In weighing
                                               the evidence, the Court simply does not find the defendant’s
                                               testimony to be credible.” (emphasis in the original) [VDF/1 364,
                                               365, 370]

                                               There was credible evidence that the Defendant attempted to use
                                               at least two forged documents in support of his allegations.6


    4      In US terms, he moved for judgment on the pleadings.
    5
           If it could be shown that there were non-American members of the W&K Applicant, that would have shown there was not
           complete “diversity of citizenship” and would have defeated the subject matter jurisdiction of the US federal court.
    6      The first document (referred to in the relevant papers as “Exhibit A”) purported to be an email between Mr David Kleiman and
           Uyen Nguyen sent on 20 December 2012. A computer science expert retained by the Applicants found the following, which he
           testified in two sworn affidavits to the SDF Court: “This email [Exhibit A] includes a digital signature allegedly belonging to Dave
           Kleiman as an attempt to prove its authenticity. Based on my analysis of this document and the signature on it, this document
           was digitally signed in early 2014, almost a year after Dave Kleiman died…. I have also conducted a forensic analysis of Exhibit F
           to Defendant’s Motion for Judgment on the Pleadings (ECF No. [144-6], hereafter referred to as “Exhibit F”) and determined that
           it was created by further modifying Exhibit A to make it appear as if Exhibit F is actually a separate email sent from Dave Kleiman
           to Uyen Nguyen, when, in my opinion, it is simply another revision to the PDF created from an email the Defendant sent to himself
           on or about April 16, 2014. In sum, Exhibit A and Exhibit F, which appear to be emails sent from Dave Kleiman to Uyen Nguyen
           on December 20, 2012, are manipulations of a PDF created from an email the Defendant sent from himself to himself on or about




                                                                    -7-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 8 of 16




                                   (C)         Further, in an order dated 27 August 2019 sanctioning the
                                               Defendant for failing to comply with an earlier court order, US
                                               Magistrate Judge Reinhart found: “There was substantial credible
                                               evidence that documents produced by Dr. Wright to support his
                                               position in this litigation are fraudulent. There was credible and
                                               compelling evidence that documents had been altered… [T] here
                                               is a strong, and unrebutted, circumstantial inference that Dr.
                                               Wright willfully created the fraudulent documents.” [VDF1/335].
                                               Further, “the evidence establishes that he has engaged in a
                                               willful and bad faith pattern of obstructive behavior, including
                                               submitting incomplete or deceptive pleadings, filing a false
                                               declaration, knowingly producing a fraudulent trust document,
                                               and giving perjurious testimony at the evidentiary hearing . . . I
                                               have found that Dr. Wright intentionally submitted fraudulent
                                               documents to the Court, obstructed a judicial proceeding, and
                                               gave perjurious testimony.” [VDF1/342-343]

                                   (D)         If the Defendant is willing to submit fraudulent documents in order
                                               to help his defence, there is a good chance that he will conceal
                                               documents that do exist in order to avoid harming his defence.
                                               Therefore, the Court should require the Respondent to produce the
                                               requested emails.

                                   (E)         Second, in the ordinary course of things, emails are sometimes
                                               deleted, mislaid, or not found when looked for (perhaps because of
                                               being poorly located or not including expected keywords).
                                               Therefore, it is to be expected that the sets of responsive emails
                                               held by the Respondent and the Defendant would not be identical.

    Deposition

    4.9    The Applicants seek to take a deposition of Ms Watts, over a period of one day not to exceed
           seven hours, at the offices of Boies Schiller Flexner (UK) LLP in London, or another venue
           convenient for Ms Watts and suitable for the taking of a deposition.

    4.10   The Applicants expect to use the Watts Deposition as evidence at trial. As explained at
           paragraph 7.10 below, the relevant United States federal laws of evidence would allow the
           Applicants to use portions of the Watts Deposition as part of their evidence if Ms Watts is
           unavailable to testify at trial.

    4.11   The deposition of Ms Watts will be limited to the issues set out in the Letter of Request. In
           each case, I explain why each issue is relevant:



           April 16, 2014.” (footnote omitted) [VDF1/382-395, 374],The Court was not required to determine whether the expert was
           correct, because the Defendant, after including both documents as exhibits to his motion to dismiss the case, then withdrew
           both documents, one at the hearing to decide the motion. [VDF1/366]. But the Court nonetheless indicated its concerns about
           the Defendant’s behaviour thus: “The Court also notes that the emails in question were produced by the defendant during
           discovery. The defendant, however, is not the sender, recipient, nor copied to the emails. At the Hearing, given that the Defendant
           claims he has not been in contact with Nguyen “in years,” the Court questioned how the defendant came into possession of the
           emails. The Defendant claimed he received them as “records” from companies when he left Australia.” [VDF1/366-367]




                                                                    -8-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 9 of 16




           (a)        Ms Watts’s educational background, employment history, professional
                      qualifications, personal preparation for the deposition (to include any contact she
                      may have had with the parties, their lawyers, insurers or representatives, but
                      excluding any privileged content of such communications).

                      (i)         This evidence will be useful for the SDF Court in determining the reliability
                                  and trustworthiness of Ms Watts.

           (b)        Non-privileged7 statements made by Defendant about W&K Info Defense Research,
                      LLC, Mr David Kleiman, Satoshi Nakamoto, the creation of Bitcoin, the Defendant’s
                      and/or Mr David Kleiman's mining of bitcoins prior to 2014, the trusts at issue in this
                      litigation, the ownership of the Bitcoin/intellectual property at issue in this litigation,
                      the ATO Investigations, Uyen Nguyen, and the business deal between Mr MacGregor,
                      Mr Matthews and Mr Ayre.

           (c)        Ms Watts's knowledge of the issues in (b) above through other means, including
                      through review of relevant documents.

                      (i)         These categories can be considered together as they concern the same
                                  topics.

                      (ii)        To the extent it is not clear, the request seeking evidence about the
                                  statements made by the Defendant seeks only statements: (a) made before
                                  the Defendant and the Respondent were married; (b) made simultaneously
                                  to others as well as the Respondent; or (c) business-related communications
                                  made between the spouses as business associates. Such evidence is not
                                  protected by the spousal privilege recognised in Florida. This is described
                                  further beneath at paragraphs 6.1-6.10.

                      (iii)       This evidence will be useful at trial for the reasons set out above at
                                  paragraphs 4.1-4.8.

                      (iv)        It may also be used to impeach the Defendant, who has now, for example,
                                  denied that Mr David Kleiman was his partner or that they mined Bitcoin
                                  together, and has claimed that The Satoshi Affair is a work of fiction
                                  [VDF1/157-160, 399].

                      (v)         The reasons for certain categories may require further explanation:

                                  (A)     Documents relating to the ATO Investigation are likely to be
                                          relevant to the trial because the Defendant and/or his agents made
                                          statements regarding the collaboration between the Defendant
                                          and Mr David Kleiman as part of the investigation. [VDF1/195]

                                  (B)     Uyen Nguyen colluded with the Defendant in deceiving the
                                          Applicants, including by removing Mr Dave Kleiman as the
                                          registered agent of the W&K Applicant, without the knowledge of
                                          the Estate. [VDF1/137, 401]. She is also named as a trustee of one
                                          or more of the Trusts [VDF1/402-406]. Documents relating to her

    7      See Section 6 below.




                                                         -9-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 10 of 16




                                              and her activities are expected to contain information useful at trial
                                              regarding topics including the relationship between the Defendant
                                              and Mr David Kleiman, W&K Info Defense Research, and the Trusts.

                                  (C)         The business deal with Messrs MacGregor, Matthews and Ayre is
                                              the deal referred to above at paragraph 3.3(g). Mr Matthews set up
                                              the deal [VDF1/170], and Mr Ayre, Mr Matthews’ erstwhile
                                              employer, was also involved [VDF1/209-210]. As noted, the deal
                                              consisted of the purchase of (i) the life rights of Satoshi and (ii) the
                                              intellectual property developed. Documents relating to the first
                                              portion will be relevant because the story of Satoshi necessarily
                                              includes the story of how and on what basis the Defendant and Mr
                                              David Kleiman worked together. Documents relating to the second
                                              portion will be relevant because documents relating to the
                                              purchase of intellectual property will necessarily include details of
                                              how the intellectual property was developed, by whom, and who
                                              currently owns or claims ownership in it.

                       (vi)       Alternatively, the Court may require that the topics of the Respondent’s
                                  deposition be further limited as follows: “Statements made … about W&K
                                  Info Defense Research, Mr David Kleiman, Satoshi Nakamoto (insofar as they
                                  relate to the creation of Bitcoin, Bitcoin-related intellectual property, or Mr
                                  David Kleiman), the creation of Bitcoin, the Defendant and/or Mr David
                                  Kleiman’s mining of bitcoins prior to 2014, the trusts at issue in this litigation,
                                  the ownership of the bitcoins/intellectual property at issue in this litigation,
                                  the ATO Investigation (insofar as they relate to Mr David Kleiman, the Trusts
                                  or the disposition of bitcoins mined or intellectual property developed before
                                  Mr Kleiman's death), Uyen Nguyen (insofar as they relate to W&K Info
                                  Defense Research, Mr David Kleiman or the Trusts), and the business deal
                                  with Mr MacGregor, Mr Matthews and Mr Ayre (insofar as they relate to
                                  Satoshi Nakamoto, Mr David Kleiman or the development or ownership of
                                  the intellectual property purchased) and Ms Watts's knowledge of the issues
                                  … through other means, including through review of relevant documents.”

                       (vii)      I expect that Ms Watts has such information because the Defendant has
                                  stated that he talked to Ms Watts "about everything, including my past"
                                  prior to marrying her [VDF1/ 296]. In addition, as noted above at paragraph
                                  4.1, Ms Watts has been involved in the Defendant’s businesses, was
                                  involved in the 2015-16 sales process and has multiple connections to the
                                  Trusts, so would by virtue thereof have personal knowledge about the topic
                                  listed above, derived independently from communications with the
                                  Defendant. She provided a good deal of information to Mr O'Hagan for The
                                  Satoshi Affair. [VDF1/177, 249, 254].8

     4.12   In accordance with the English case cited previously, Atlantica Holdings, Inc et al v Sovereign
            Wealth Fund et al [2019] EWHC 319 (QB), I believe that the issues are sufficiently specific and
            certain.



     8      The Applicants are seeking a separate order from the court under CPR 34 to acquire evidence from Mr O’Hagan.




                                                                -10-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 11 of 16




     4.13   I also consider that all these issues are within Ms Watts’s personal knowledge since they
            relate to her personal background and professional background.

     5.     PROPORTIONALITY

     5.1    I understand that the courts in England and Wales look, under CPR 1.1, to the overriding
            objective of ensuring that cases are dealt with justly and at proportionate cost. Granting the
            Applicants’ Application would, in my view, meet this objective for the following reasons:

            (a)        Equal footing:

                       (i)         Ms Watts is married to the Defendant, who has publicly claimed to be
                                   extremely wealthy [VDF1/504-507], earned a substantial amount through
                                   the business deal he made, and is represented by a respected law firm. She
                                   will not be at a disadvantage vis-à-vis the Applicants.

                       (ii)        Ms Watts will not need to fear widespread disclosure of her documents. A
                                   protective order has been entered in this case by the SDF Court allowing any
                                   party to designate testimony or documents as confidential, if appropriate,
                                   in order to protect confidentiality and privacy [VDF1/407-424]. To the
                                   extent necessary, the Applicants are willing to work with Ms Watts to see if
                                   any such material requires such designation.9

                       (iii)       By contrast, the Applicants would be seriously disadvantaged in their pursuit
                                   of justice in the SDF Proceedings if they were unable to obtain the Watts
                                   Documents and testimonial evidence.

            (b)        Saving expense:

                       (i)         Ordering production of the Watts Documents will not create
                                   disproportionate expense for Ms Watts (or any party) as these documents
                                   should already be in her possession. The Applicants seek to depose Ms
                                   Watts for a maximum of seven hours, on a mutually convenient date. The
                                   Applicants propose that the Deposition take place at the offices of their
                                   solicitors in London. I understand that Ms Watts resides in Cobham, which
                                   is a 40-minute train journey from Waterloo Station, so this will this not pose
                                   an inconvenience for her.

                       (ii)        The Applicants, on the other hand, have already incurred substantial
                                   expense in the SDF Proceedings, in obtaining the Letter of Request and in
                                   bringing this present application, in order to recover the assets which the
                                   Defendant has unlawfully taken. It would also be more expensive for the
                                   Applicants to seek to procure the information from each named source,
                                   especially as many of the sources will not have taken notes or recorded the
                                   conversation.

            (c)        Proportionality: An order from this Court to obtain the Watts Documents is
                       proportionate for the following reasons:


     9      The materials will of course not be confidential as to the Defendant or the SDF Court.




                                                                   -11-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 12 of 16




                    (i)      Amount of money involved: the Applicants allege that the Defendant has
                             unlawfully taken assets worth at least $11 billion.

                    (ii)     Importance of the case: this case is plainly a significant case, involving very
                             large sums of money and the genesis of one of the most important financial
                             and technological innovations of our time. The case has generated
                             significant media attention.

                    (iii)    Financial position of each party: Given the Defendant’s statements about his
                             wealth, and the amount he has made through the business deals, I expect
                             that Ms Watts is comfortably off. In any event, complying with an order from
                             the Court should not significantly affect her, as the Applicants would pay for
                             the reasonable costs of copying and transmitting the Watts Documents (and
                             will pay Ms Watts’s costs of attending the deposition, as per CPR 34.8(6)).
                             Mr Ira Kleiman is not wealthy [VDF1/426], and W&K Info Defense Research,
                             LLC has no assets available to it.

           (d)      Ensuring the application is dealt with expeditiously and fairly: The Applicants are
                    willing to provide all necessary assistance to Ms Watts in order to facilitate the
                    production of the Watts Documents and the taking of the Watts Deposition.

     6.    SPOUSAL PRIVILEGE

     6.1   I consider that it is possible the Respondent will argue that she does not need to provide these
           documents because of the spousal privilege recognised by Florida law. (I understand that
           there is no extant English spousal privilege that would apply in this situation.) I do not consider
           such arguments would have any merit. However, for the sake of full and frank disclosure, I
           set out the law here, and explain why she cannot rely on this privilege.

     6.2   The privilege is set out in Florida Statutes § 90.504, entitled “Husband-wife privilege”. The
           statute provides: “A spouse has a privilege during and after the marital relationship to refuse
           to disclose, and to prevent another from disclosing, communications which were intended to
           be in confidence between the spouses while they were husband and wife.” [VDF1/433-435]

     6.3   As a preliminary matter, since it is clear that this privilege protects only communications
           between the husband and wife, it does not protect communications between the spouse and
           a third party, or information not related to communications between spouses. Therefore, the
           documents requested at paragraphs 4.8(c) and 4.8(d), and the deposition testimony required
           at paragraphs 4.11(a) and 4.11(c), do not fall within the ambit of the privilege.

     6.4   As for communications between spouses, it is clear from the statute, and the case law
           described below, that the privilege does not protect:

           (a)      Communications between the spouses before they were married;

           (b)      Communications between spouses in the presence of third parties, and thus not
                    intended to be confidential; or

           (c)      Communications between spouse business associates that is business-related.




                                                     -12-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 13 of 16




     Pre-marriage communications

     6.5     The spousal privilege is inapplicable to communications between spouses that occurred
             before marriage. See State v. Norris, 352 So. 2d 875, 876-77 (Fla. Dist. Ct. App. 1977)
             [VDF1/436-437] (“The privilege is created to encourage marital confidences and is limited to
             them. Consequently, communications between husband and wife before they were married
             or after their divorce are not privileged.” (quoting Ex parte Beville, 50 So. 685, 688 (Fla. 1909)).

     Non-confidential communications

     6.6     “[T]he Florida legislature has expressly provided that only communications [between spouses]
             intended to be confidential are privileged.” Hanger Orthopedic Grp., Inc. v. McMurray, 181
             F.R.D. 525, 529-30 (M.D. Fla. 1998) (emphasis in original) [VDF1/438-445]. For this reason,
             communications between spouses that are made “in the presence of a third person” are not
             protected by the spousal privilege. Lynch v. State, 2 So. 3d 47, 65-66 (Fla. 2008) [VDF1/446-
             474].

     Business-related communications

     6.7     "Although private communications between spouses are generally presumed to be
             confidential, … the presumption of confidentiality is generally rebutted as to business-related
             communications between spouses who are business associates.” DHA Corp. v. Hardy, No. 15-
             MC-80201, 2015 WL 3707378, at *2 (S.D. Fla. June 15, 2015) (applying Florida law)
             [VDF1/475-477].       As one court explained: “To cloak [business-related spousal
             communications] with privilege when the transactions come into litigation would be
             productive of special inconvenience and injustice.” Lamport v. Williams, No. 14-mc-14126,
             2014 WL 12605141, at *3 (S.D. Fla. May 30, 2014) (applying Florida law) (quoting McCormick
             on Evidence, § 80 (4th ed. 1992)) [VDF1/478-480].

     6.8     Based on these standards, none of the information sought by the Applicants is protected by
             the Florida spousal privilege.

     6.9     The only documentary communications sought between the Defendant and the respondent,
             as set out in paragraph 4.8(b) above, are those that predated their marriage. Such
             communications are not protected by the spousal privilege.

     6.10    Likewise, the only deposition category potentially relating to communications between the
             Respondent and the Defendant, as set out in paragraph 4.11(b) above, seeks evidence about
             such communications only to the extent that (a) they occurred prior to the marriage, (b) they
             were simultaneously made to others and thus were not meant to be confidential as between
             husband and wife, or (c) were business-related communications between business
             associates, none of which categories of communication are protected by the privilege.

     7.      RELEVANT US FEDERAL EVIDENCE RULES

     Federal Rules of Civil Procedure

     7.1     The Applicants seek an order that Ms Watts’s evidence should be taken as a deposition in
             accordance with the US Federal Rules of Civil Procedure. CPR 34.18(2)(a) permits the Court
             to order a deposition under rules other than the CPR. It is my understanding that the English
             courts will usually allow foreign rules for evidence-taking so long as they do not conflict with




                                                        -13-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 14 of 16




           basic English principles. It may therefore assist the Court if I explain the nature of US
           depositions briefly, albeit that I anticipate the Court will already enjoy considerable familiarity
           therewith.

     7.2   I emphasise that in this section, and in the section of my statement below addressing the
           differences between the English and US procedural rules, I am seeking to provide an overview
           only; this does not purport to be an exhaustive analysis, which would of course run to many
           pages.

     7.3   In civil litigation in the United States, depositions are routinely employed as a way to procure
           admissible evidence to be used at trial and obtain relevant information related to the case.
           In the federal court system, both parties have an automatic right and power to subpoena 10
           witnesses each, and to take their deposition.

     7.4   Specifically, for litigation in the federal courts, Rule 30(a)(1) of the Federal Rules of Civil
           Procedure ("Fed. R. Civ. P.") states:

           “A party may, by oral questions, depose any person, including a party, without leave
           of court except as provided in Rule 30(a)(2). The deponent’s attendance may be
           compelled by subpoena under Rule 45.”

           [VDF1/481-485]

     7.5   Rule 30(a)(2), Fed. R. Civ. P. states:

           “A party must obtain leave of court, and the court must grant leave to the extent
           consistent with Rule 26(b)(1) and (2): (A) if the parties have not stipulated to the
           deposition and: (i) the deposition would result in more than 10 depositions being
           taken under this rule or Rule 31 by the plaintiffs, or by the defendants, or by the third-
           party defendants; (ii) the deponent has already been deposed in the case; or (iii) the
           party seeks to take the deposition before the time specified in Rule 26(d), unless the
           party certifies in the notice, with supporting facts, that the deponent is expected to
           leave the United States and be unavailable for examination in this country after that
           time; or (B) if the deponent is in prison."

           [VDF1/481-485]

     7.6   Under Rule 45(a)(3), subpoenas are issued from the court where the action is pending.
           Alternatively, “[a]n attorney also may issue and sign a subpoena if the attorney is authorized
           to practice in the issuing court.” Accordingly, attorneys for each party can issue subpoenas
           under the relevant court's authority to take the deposition of up to 10 people without leave
           of court [VDF1/494].

     7.7   A subpoena must “command each person to whom it is directed to the following a specified
           time and place: attend and testify; produce designated documents, electronically stored
           information, or tangible things in that person’s possession, custody or control; or permit the
           inspection of premises" (Rule 45(a)(1)(A)(iii)) [VDF1/493]).

     7.8   Subpoenas may be served not only on parties to the proceedings, but also non-parties,
           thereby allowing for depositions of, and discovery of documents from, non-parties such as
           Ms Watts (Rule 30(a)(1)) [VDF1/481].




                                                     -14-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 15 of 16




     7.9     Under Rule 32(a)(1), a deposition may be used at trial against a party if: (a) the party was
             represented at or had reasonable notice of the deposition; (b) the deposition is used to the
             extent it would be admissible if the deponent were testifying; and (c) the use is allowed by
             one of the provisions of Rule 32(a)(2)-(8) [VDF1/486-488].

     7.10    In this case, either of two provisions of Rule 32(a)(2)-(8) will apply. If Ms Watts testifies, under
             Rule 32(a)(2) the deposition may be used "to contradict or impeach" his testimony. If Ms
             Watts does not testify, under Rule 32(4)(B) the deposition may be used "for any purpose...if
             the court finds…that the witness…is outside the United States, unless it appears that the
             witness’s absence was procured by the party offering the deposition.” [VDF1/486]

     Distinction Between English and US Procedural Rules

     7.11    The English and US procedural rules for the taking of evidence by way of deposition are similar
             in most respects. In both instances, the deposition must be conducted on oath, before an
             officer appointed by the court,10 as if the deponent were giving evidence at trial (CPR 34.9(1);
             Fed. R. Civ. P., Rule 30(c)(1) [VDF1/481-485]). The deponent may be required to produce
             documents (CPR 34.8(4); Fed. R. Civ. P., Rule 30(b)(2) [VDF1/481-485]). The deposition must
             be recorded in full and the recording provided to the deponent (CPR 34.9(4)&(6); Fed. R. Cv.
             P., Rules 30(c)(1), 30(e)(1) [VDF1/481-485]).

     7.12    Under both English and US rules, a deponent may not be required to answer any question (or
             produce any document) which is subject to privilege (CPR 34.20; Fed. R. Civ. P., Rule 30(c)(2)
             [VDF1/481-485]). As the deposition will be taken in England, I understand English as well as
             Florida privilege laws will apply (Evidence (Proceedings in Other Jurisdictions) Act 1975, s. 3).

     7.13    The primary distinction between the English and US rules is the manner in which the rules
             deal with objections. In England, if there is an objection to a deponent answering a question,
             the party requiring the deposition may apply to the Court for an order requiring the deponent
             to answer (CPR 34.10(1); see also R v Rathbone ex parte Dikko [1985] QB 630). Under the US
             Federal Rules, where there is an objection, the objection will be noted in the record but the
             deponent must answer anyway, unless the objection is: (a) to preserve a privilege; (b) to
             enforce a limitation ordered by the court; or (c) based upon an allegation of bad faith,
             unreasonably annoying or embarrassing questioning, or oppression (Fed. R. Civ. P., Rule
             30(c)(2) [VDF1/481-485]).

     7.14    This difference is more formal than real. The carve-out under the US Federal Rules for
             oppressive or unreasonably annoying or embarrassing questions protects the deponent from
             irrelevant or vexatious lines of questioning. So too does the carve-out for any limitations
             imposed by the court. In the present case, the Applicants are seeking an order to question
             Ms Watts only on limited categories of questions, so that under either the English or US rules,
             the Applicants could not require answers on wholly irrelevant questions. Moreover, under
             the Federal Rules, deposition testimony may only be used at trial to the extent that the
             testimony would otherwise be admissible under the Federal Rules of Evidence. (Fed. R. Civ.
             P., Rule 32(a)(1)(B) [VDF1/486-488]). Finally, under both the English and US rules, the court
             has the power to hold a deponent in contempt of court where he or she refuses to answer a



     10
             Under CPR 34.18, a deposition taken in England for use in foreign proceedings may also be taken before “any fit and proper
             person” nominated by the applicant. In the present case, however, the Applicants ask the Court to order deposition before an
             examiner of the Court under CPR 34.18(1)(b).




                                                                  -15-
Case 9:18-cv-80176-BB Document 352-2 Entered on FLSD Docket 12/23/2019 Page 16 of 16




             question without any valid ground for refusal (CPR 34.10(2), 81(4); Fed. R. Civ. P., Rule 37(b)(1)
             [VDF1/489-492]).

     Depositions in the SDF Proceedings

     7.15    The case has already had numerous depositions. To date, the Applicants have taken the
             deposition of Dr Wright (twice), Mr Jonathan Warren, Mr James Wilson, and the Defendant
             has taken the deposition of Mr Ira Kleiman. The Defendant has also set the depositions of
             other witnesses in this case to take place at a later date. It is therefore understood by all
             parties that depositions, including those of non-parties, are necessary in this case.

     7.16    In view of the above, the Applicants make the present Application to this Court so that the
             Evidence may be obtained for use at trial. As noted, the trial is currently scheduled for March
             2020 and the discovery period is due to close on 3 January 2020 (though extensions can be
             applied for) [VDF1/272-273]. The Applicants therefore seek to obtain the Evidence as soon as
             possible. For that reason, time is of the essence in respect of this Application.



     STATEMENT OF TRUTH

     I believe that the facts stated in this witness statement are true.




     Name: Devin Freedman
     Dated: 11/11/2019




                                                       -16-
